Case 5:20-cv-00093-CMC Document 28 Filed 05/07/21 Page 1 of 2 PageID #: 230




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION

LUKE A. HOLLEY,                                §
                                               §
                   Plaintiff,                  §
                                               §
v.                                             §      CASE NO. 5:20-cv-00093-RWS-CMC
                                               §
DR. MARK T. ESPER, in his official             §
capacity as the SECRETARY OF                   §
DEFENSE,                                       §
                                               §
                   Defendant.                  §


                                  DEFENDANT’S TRIAL WITNESS LIST

         Defendant, Dr. Mark T. Esper, in his official capacity as the Secretary of Defense,
(hereinafter, “Secretary of Defense” or “Defendant”) by and through its undersigned counsel,
provides this Trial Witness List pursuant to the Court’s Docket Control Order.

         Defendant identifies the following witnesses for trial:

         1. Kim Rogers, DLA Human Resources
         2. Cynthia Allen, DLA EEO Counselor
         3. Deputy Commander Freddie Hildrich, DLA DDRT Deputy Commander
         4. Laura McDaniel-Walker, DLA DDRT Employee and Supervisor
         5. JoAnn Schopman, DLA EEO Counselor
         6. Theresa Neal, DLA Employee
         7. Kevin Brown, DLA Employee
         8. Maurice Muhle, DLA Employee
         9. Tim Allen, DLA Employee
         10. Kelly Probe, DLA Employee
         11. Devin Weed, DLA Employee
         12. Larry Ashlin, DLA Employee
         13. Joe McCord, DLA Employee
         14. Raymond Fields, DLA Employee


Defendant’s Trial Witness List - Page 1
Case 5:20-cv-00093-CMC Document 28 Filed 05/07/21 Page 2 of 2 PageID #: 231




         15. Annie Fields, DLA Employee and Supervisor
         16. William Perry, DLA Supervisor
         17. Ronnie Fields, Retired DLA Employee
         18. Linda Ainsworth, Retired DLA Employee
         19. Richard Maldonado, Retired DLA Employee
         20. Treating Physicians. Names unknown. Plaintiff had not provided medical records. A
             Motion to Compel is pending before this Honorable Court.



                                                       Respectfully submitted,

                                                       NICHOLAS J. GANJEI
                                                       Acting United States Attorney
                                                       For the Eastern District of Texas

                                                       /s/ Aimee M. Cooper
                                                       AIMEE M. COOPER
                                                       Assistant United States Attorney
                                                       Lead Attorney
                                                       Texas State Bar No. 24061167
                                                       United States Attorney’s Office
                                                       101 East Park Blvd., Suite 500
                                                       Plano, Texas 75074
                                                       Telephone: (972) 943-3597
                                                       Telefax: (972) 509-1209
                                                       aimee.cooper@usdoj.gov

                                                       ATTORNEYS FOR THE
                                                       SECRETARY OF DEFENSE

                                          CERTIFICATE OF SERVICE
       I certify that on May 7, 2021, a true copy of this motion with attachments was served on
all counsel of record by way of the Court’s CM/ECF system.


                                                       /s/ Aimee M. Cooper
                                                       Aimee M. Cooper




Defendant’s Trial Witness List - Page 2
